DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claim 1 is newly amended and claim 11 is newly added.  Claims 9 and 10 are newly canceled.

Response to Arguments
	The remarks filed on 3/11/21 argue features of the claims prior to amendment.  However, given the new claim amendments, the rejection has been newly modified below.

Terminal Disclaimer
The terminal disclaimer filed on 3/11/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16326480 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No.: 10807877. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘877 encompasses all the features of Claim 1 of this application.  Although the preamble of this application describe making LiTi2(PS4)3, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
)A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub.: 2014/0370398) and in view of Kanno (US Pub.: 2013/0040208). 
As to Claims 1 and 11, Lee describes a method of making an electrode composition (para. 49) by combing a lithium element with a metal element, a phosphorous element and a sulfur element (Fig. 3) and then applying a mechanical force on the material (Fig. 3, step s20), which can include ball milling (para. 53).  This step is used to insert lithium into a TiS material (para. 49).  Lee explains that the completed material can be LizMbPcS4 (para. 38), where M can be titanium (para. 38), such thio-LISCON, which is a germanium phosphate lithium sulfide (for example, Li10GeP2S12 or Li3.75Ge0.25P0.75S4) (para. 38).  The electrode material is used in a lithium battery (para. 2).
	Lee does not state that after milling, the composition is then heated from 400-500 degrees C.
	Kanno describes a method of making a lithium-based material (para. 4) used in a battery (title) composed of an M element, an N element and an S element, where M can be Li, N can be P or Ti (para. 9).  Kanno explains that in some instances, more than one metal is used (para. 13), such as Ge and P to make LiGePxS4 (para. 14).  In other instances, the Ge can be another metal, such as Ti (para. 9, 65).  As to the process of making, Kanno explains that that the lithium-based electrolyte is made by a first milling step (para. 113) followed by a heating step (para. 115).  The heating step is operated at a crystallization temperature of the crystal phase to produce the desired sulfide solid electrolyte material (para. 118) in order to produce a sulfide material with excellent ion conductivity (para. 24).  Kanno explains that the heating temperature can be performed at a temperature of 400 degrees C or more (para. 118).  
	Although Kanno does not state that the upper limit of the heating step is 500 degrees C, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the range of “400 degrees C or more” includes 400 degrees C, which overlaps the claimed range of 400-500 degrees C.
	Since Lee and Kanno both describe replacing Ti with the means of making a germanium phosphate lithium sulfide, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the process of Kanno with the process of Lee because both Kanno and Lee describe using the same compounds for use in the same batteries.
	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat the lithium titanium phosphate sulfide material of Lee at a temperature of 400 degrees C or more after milling, as taught by Kanno because Kanno explains that this heating step is known to improve the ion conductivity of the sulfide.
	As to Claim 4, although Kanno does not state that the upper limit of the heating step is 475 degrees C, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the range of “400 degrees C or more” includes 400 degrees C, which overlaps the claimed range of 400-475 degrees C.

	As to Claim 5, Kanno teaches that the heating step is performed for over 6 hrs or over 8 hrs (para. 139).

	As to Claim 11, although Kanno does not state that the lower limit is 450 degrees C and the upper limit of the heating step is 500 degrees C, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the range of “400 degrees C or more” includes the temperature range between 450-500 degrees C.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Kanno as applied to claim 1 above, and further in view of Jang (US Pub.: 2016/0372785).
Lee and Kanno describe ball milling, but not planetary ball milling (claim 2) using the parameters claimed in claim 3.
Jang describes a process for making an electrolyte (para. 2) that combines a lithium sulfide compound and a sulfide source (para. 18), the sulfide source can be P2S5 (para. 52).   The mixture can include another metal (para. 53).  Jang explains that the mixture is ball milled using a planetary ball mill (para. 69) using a ball size range of 0.05 mm to 20 mm. The examiner takes note of the fact that the prior art ball size range of 0.05 mm to 20 mm overlaps the claimed 1 mm < 0 < 10 mm instant claim range. 
Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. See MPEP 2144.05. JANG discloses [0067] a ball milling step at temperature ranges of 1 °C to about 25 °C. The examiner takes note of the fact that the prior art temperature ranges of 1 °C to about 25 °C overlaps the 0° C < T < 60°C instant claim range. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. See MPEP 2144.05. JANG discloses [0069] a rotation speed of 400 to 800 RPM. The examiner takes note of the fact that the prior art rotation speed of 400 to 800 RPM overlaps the 200 rpm < R < 500 rpm instant claim range. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. See MPEP 2144.05. JANG discloses [0069] using the ball mail for about 4 to 12 hours. The examiner takes note of the fact that the prior art ball milling time of about 4 to 12 hours overlaps 5 h < t < 200 h instant claim range. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. See MPEP 2144.05.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ball mill the lithium electrolyte material using a planetary ball mill under the parameters of claim 3, as taught by Jang for use with the process of Lee and Kanno because this device is known to effectively process lithium electrolyte material for use in energy storage.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Kanno as applied to claim 1 above, and further in view of Kim “3D Framework Structure of a New Lithium Thiophosphate. . “
The above references do not describe the ratio of the components.
KIM [page 471, Experimental Method] discloses lithium titanium phosphate LiTi2(PS4)3 prepared wherein Li2S, TiS2, and P2S5 are mixed, and heating the mixture for 20 hours at 750 °C and for another 150 hours at 400 °C before quenching to room temperature.  The heating step may be considered melt-quenching (see equation 1 in the experimental method).
In one example, Kim teaches combining the materials in stoichiometric amounts of: LhS: P2Ss:TiS2, thus meeting the instant claim limitation of Li2S : P2S5: TiS2 mole ratio of 1:3:4.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to put Li2S: P2S4 and TiS2 in a ratio of 1:3:4, as taught by Kim for use with the lithium phosphate titanium sulfide of Lee and Kanno because the ratio of these compounds are known to effectively make a material useable in energy storage.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 8 is allowable because it depends on Claim 7.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the following reference(s): Kim and Chen (above), which is/are the closest prior art this office has discovered relevant to the claimed feature(s) of: making the same product, milling (Chen) or quench melting (Kim) and then heating the mixture.
Neither reference teaches heating the mixture at a rate of 0.05 to 20 degrees per min and for a holding time from 3-300 hrs.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

April 15, 2021